Citation Nr: 0738501	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1969 to December 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2004 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2005, a hearing was held before a Decision Review Officer 
(DRO) at the RO.  A transcript of that hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is related to the veteran's service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via letters in February 2003 and May 2004, the veteran was 
advised of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The letters advised the veteran that 
he should submit any medical evidence pertinent to his 
claims.  VCAA notice was provided prior to the initial 
adjudication.  

While the veteran did not receive timely notice regarding the 
rating of hearing loss or tinnitus or regarding effective 
dates of awards (Dingess v. Nicholson, 19 Vet. App. 473 
(2006)), the decision below denies (and does not grant) 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and VA treatment 
records.  The veteran has not identified any outstanding 
medical evidence.  He was afforded an audiological evaluation 
and an examination in January 2005.  VA has met its 
assistance obligations.  The veteran is not prejudiced by the 
Board's proceeding with appellate review.

II.  Factual Background

The veteran's service records show that he was stationed on 
the USS Washoe County (LST 1165) and the USS Tioga County 
(LST 1158), vessels which engaged in combat.  His SMRs 
contain no mention of complaints of hearing loss or tinnitus.  
On service separation examination, whispered voice hearing 
was 15/15 bilaterally.

VA treatment records from March 2003 to September 2006 show 
no treatment for bilateral hearing loss or tinnitus.

On VA audiological evaluation in January 2005, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
50
60
LEFT
15
15
20
40
60

Speech audiometry revealed 100 percent speech recognition 
ability, bilaterally.  The diagnosis was bilateral normal to 
moderately severe sensorineural hearing loss.  

On January 2005 VA examination for ear disease, the veteran 
reported significant military noise exposure, primarily from 
ship gunfire.  He stated that he was provided ear protection 
but that such protection would sometimes fall out.  He 
reported a 15 to 20 year history of bilateral progressive 
hearing loss and recurrent tinnitus.  The physician noted the 
audiogram.  Bilateral high frequency sensorineural hearing 
loss and bilateral recurrent tinnitus were diagnosed.  The 
examiner opined:

"Service medical records [were] negative for hearing 
loss and tinnitus, and since the veteran was noted to 
have normal hearing present at separation from service, 
it would appear most likely that current hearing loss 
and tinnitus have occurred subsequent to separation from 
service.  The most likely etiology of current hearing 
loss and tinnitus would be a combination of genetic and 
environmental factors subsequent to separation from 
service.  Therefore, it is my opinion that it is less 
likely than not that the veteran's current hearing loss 
and tinnitus [is] the result of noise exposure while in 
the active military service".

At the September 2005 DRO hearing, the veteran testified that 
while aboard the USS Tioga County, he was involved in firing 
weapons many times.  He reiterated that he was given ear 
protection; however, the protection would fall out.  He also 
claimed that exposure to noisy diesel engines in service 
contributed to his hearing loss and tinnitus.

In August 2007 written argument, the veteran's 
representative, in essence, argued that the claimed 
disabilities should be found combat acoustic trauma related.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b);38 C.F.R. § 3.304(d). 

Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if they become 
manifest to a compensable degree during a specified period of 
time after a veteran's discharge from active duty (one year 
for organic disease of the nervous system).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Neither hearing loss nor tinnitus was manifested in service, 
and sensorineural hearing loss is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The record reflects that the veteran has bilateral hearing 
loss and tinnitus; however, there is no competent evidence 
that relates the veteran's current hearing loss and tinnitus 
to his service or an event therein.  

The veteran and his representative contend that his hearing 
loss and tinnitus are due to his combat noise trauma in 
service.  It has been conceded that the veteran served in 
combat, and it is not in dispute that he likely was exposed 
to the types of noise trauma inherent to combat.  However, 
38 U.S.C.A. § 1154(b) serves only to relax the evidentiary 
burden to establish the incurrence of a disease or injury in 
service (here, the noise trauma).  It does not negate the 
requirement for evidence of a nexus between the disability 
for which service connection is sought and the disease/injury 
in service.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  Nexus (or causation of a disability) is a medical 
question, and requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The only competent (medical) evidence addressing the matter 
of a nexus between the veteran's bilateral hearing loss and 
tinnitus and his exposure to noise trauma in service (the 
report of the January 2005 VA examination by an examiner who 
reviewed the record and provided explanation) is against a 
finding that they are related.  Furthermore, the record 
reflects that the disabilities were initially clinically 
noted many (some 35) years after service.  Such a lengthy 
time interval between service and the earliest postservice 
clinical documentation of the disabilities for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the current hearing loss 
and tinnitus are service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Because they are 
laypersons, the allegations/arguments by the veteran and his 
representative to the effect that his hearing loss and 
tinnitus are due to noise trauma in service are not competent 
evidence.  See Espiritu, supra.

The preponderance of the evidence is against these claims.  
Hence, they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


